                       Case 8:20-cv-02417-GJH Document 3 Filed 08/21/20 Page 1 of 1



                                           UNITED STATES DISTRICT COURT
                                              DISTRICT OF MARYLAND
                                                           OFFICE OF THE CLERK

                                                                                                                  Felicia C. Cannon, Clerk of Court
                                                                                                               Elizabeth B. Snowden, Chief Deputy
Reply to Southern Division Address                                                                                  Catherine Stavlas, Chief Deputy



                                                                 August 21, 2020

         RE:       Maret et al v. Jacob et al
                   8:20-cv-02417-GJH


         Dear Counsel/Party:

         The above-captioned case has been removed from Supreme Court of the State of New York
         County of Queens to this Court and assigned the above case number. The case is subject to this
         Court’s electronic filing requirements and procedures. Our records show that:

         ☒         You are not a member in good standing of our bar. Your appearance has not been
                   entered in this case and you will not receive copies of orders and other documents filed in
                   this case. Within fourteen (14) days from the date of this letter, you must notify the
                   chambers of the presiding judge whether you will be seeking admission or if another
                   attorney will be entering an appearance in your place. For information on becoming a
                   member of our bar or appearing pro hac vice, please visit our website at
                   www.mdd.uscourts.gov. If you were previously a bar member and have questions
                   regarding your status, please contact attorney admissions at (410) 962-3293. Once you
                   have been admitted, you must register to use CM/ECF.

         ☐         You are not a registered CM/ECF user. To register, go to our website at
                   www.mdd.uscourts.gov and select “CM/ECF Registration” from the CM/ECF menu.
                   Information about electronic filing procedures and requirements is also available on our
                   website. Please note that because this case is subject to electronic filing, any documents
                   submitted for filing in paper format may be returned to you. This Court does not mail
                   paper copies of orders and other documents that are filed electronically.

                                                                       Sincerely,
                                                                                  /s/
                                                                       Felicia C. Cannon, Clerk

         cc:       All counsel/parties
         Removal Notification Letter (03/2014)




          Northern Division • 4228 U.S. Courthouse • 101 W. Lombard Street • Baltimore, Maryland 21201• 410-962-2600
          Southern Division • 200 U.S. Courthouse • 6500 Cherrywood Lane • Greenbelt, Maryland 20770 • 301-344-0660

                                             Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
